Exhibit 10.17

December 2, 2011

Louis J. Arcudi, III

4 Whitney Road

Hopedale, MA 01747

Dear Lou:

This letter amends and restates the employment letter dated August 1, 2011
between you and Idera Pharmaceuticals, Inc. (the “Company”), as amended (the
“Prior Agreement”). Effective upon the date of this Agreement (the “Effective
Date”), your continued employment with the Company shall be on the terms set
forth in this Agreement and the Prior Agreement shall be terminated and of no
further force or effect.

 

1. Employment. You will be employed to serve on a full time basis as Chief
Financial Officer and Senior Vice President, Operations of the Company,
reporting solely to the Chief Executive Officer and performing such duties as
are customarily assigned to a chief financial officer or senior vice president,
operations, plus such other duties as may from time to time be assigned to you
by the Chief Executive Officer. You agree to devote your full business time,
best efforts, skill, knowledge, attention and energies to the advancement of the
Company’s business and interests and to the performance of your duties and
responsibilities as an employee of the Company.

 

2.

Base Salary and Bonus. Your annual base salary shall be $315,000 per year and
shall be payable to you at periodic intervals in accordance with the Company’s
payroll practices for salaried employees. Such base salary may be adjusted from
time to time in accordance with normal business practices and in the sole
discretion of the Company. You shall also be eligible to receive, for each
fiscal year of the Company ending during your employment with the Company, an
annual bonus, whether pursuant to a formal bonus or incentive plan or program of
the Company or otherwise. Such bonus, if any, will be approved by the Board of
Directors or the Compensation Committee of the Board of Directors (together, the
“Board”) in its sole discretion and will be based on both individual and Company
performance objectives as developed and determined by the Company in its sole
discretion. Any bonus earned by you and approved by the Board under this
Section 2 shall be paid to you no later than March 15th of the calendar year
following the calendar year in which such bonus is earned and approved by the
Board under this Section 2. All salary, bonus and other compensation payable to
you pursuant to this Agreement shall be subject to applicable withholding taxes.

 

3.

Benefit Programs. You may participate in any and all benefit programs that the
Company may establish and make available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs. Such benefits may include medical, dental
and retirement plans. Any benefits



--------------------------------------------------------------------------------

  made available by the Company, and the rules, terms and conditions for
participation in such benefit plans, may be changed by the Company at any time
and from time to time without advance notice.

 

4. Reimbursement of Expenses. The Company shall reimburse you, in accordance
with the Company’s expense reimbursement policy, for all reasonable travel,
entertainment and other expenses incurred or paid by you in connection with, or
related to, the performance of your duties, responsibilities or services under
this Agreement, upon presentation by you of appropriate documentation, expense
statements, vouchers and/or such other supporting information as the Company may
request and in accordance with Section 10(e) below.

 

5. Termination of Employment Period. Your employment by the Company pursuant to
this Agreement shall terminate upon the occurrence of any of the following:

(a)        At the election of the Company, for Cause (as defined below),
immediately upon written notice by the Company to you, which notice shall
identify the Cause upon which the termination is based.

(b)        Upon your death or disability. As used in this Agreement, the term
“disability” shall mean inability by you, due to a physical or mental
disability, for a period of 90 days, whether or not consecutive, during any
360-day period to perform the services contemplated under this Agreement, with
or without reasonable accommodation as that term is defined under state or
federal law. A determination of disability shall be made by a physician
satisfactory to both you and the Company, provided that if you and the Company
do not agree on a physician, you and the Company shall each select a physician
and these two together shall select a third physician, whose determination as to
disability shall be binding on all parties;

(c)        At the election of either party, upon not less than fifteen days’
prior written notice of termination.

 

6. Effect of Termination.

(a)        In the event your employment is terminated pursuant to Section 5(a),
Section 5(b) or Section 5(c), the Company shall pay to you the compensation and
benefits otherwise payable you under Section 2 through the last day of your
actual employment by the Company.

(b)        In the event that the Company terminates your employment with the
Company at any time without Cause pursuant to Section 5(c), then, subject to
Section 6(e), the Company shall continue to pay you your then current base
salary for a period of twelve (12) months, payable in accordance with and at the
times contemplated by the Company’s then current payroll practices.

(c)        Notwithstanding Section 6(b) above, and in lieu of any payment owed
under Section 6(b), if any, in the event that the Company terminates you

 

- 2 -



--------------------------------------------------------------------------------

without Cause or you resign from employment with the Company for Good Reason
upon a Change in Control (as defined below) or within the twelve (12) month
period following the Change in Control, then, subject to Section 6(e), the
Company shall continue to pay you your then current base salary for a
twelve-month period, payable in accordance with and at the times contemplated by
the Company’s then current payroll practices.

(d)        Following a termination of your employment entitling you to severance
payments under Section 6(b) or Section 6(c), and subject to Section 6(e), if you
are eligible for and elect to continue receiving group medical and/or dental
insurance under the continuation coverage rules known as COBRA, the Company will
pay the share of the premium for such coverage that it pays for active and
similarly-situated employees who receive the same type of coverage (single,
family, or other) until the earlier of (i) the end of the period for which the
Company is paying you your then current base salary pursuant to Section 6(b) or
Section 6(c) above (as applicable, the “Severance Period”) or (ii) the date your
COBRA continuation coverage expires.

(e)        Notwithstanding anything in this Section 6 to the contrary, the
Company’s obligations to make severance payments and provide benefits to you
pursuant to this Section 6 shall be contingent upon your execution of a
separation and release agreement (the “Release Agreement”) in a form reasonably
acceptable to the Company which Release Agreement must become irrevocable within
60 days (or such earlier date as the Release Agreement provides) following the
date of your termination of employment. Such payments and benefits shall begin
to be paid or provided in the first regular payroll period beginning after the
Release Agreement becomes binding on you; provided, however, that if the 60th
day after termination occurs in the calendar year following the year of your
date of termination, the severance payments and benefits shall be paid or
provided no earlier than January 1 of such subsequent calendar year (whether or
not the Release Agreement is executed prior to such date). You must continue to
comply with the covenants referenced in Section 7 to continue to receive
severance benefits. The severance payments and benefits shall constitute your
sole remedy in connection with the termination of your employment in the event
of a termination of your employment by the Company without Cause or by you for
Good Reason.

(f)        For purposes of this Agreement, Cause shall mean (i) a material
breach of any material term of this Agreement, (ii) a plea of guilty or nolo
contendere to, or conviction of, a felony offense, (iii) repeated unexplained or
unjustified absence, or refusals to carry out the lawful directions of the Board
or (iv) material breach of a fiduciary duty owed to the Company under this
Agreement, provided that any action or inaction described by (i), (iii) or (iv),
above, shall not be the basis of a termination of your employment with the
Company for “Cause” unless the Company provided you with at least 20 days
advance written notice specifying in reasonable detail the conduct in need of
being cured and such conduct was not cured within the notice period or prior to
termination.

 

- 3 -



--------------------------------------------------------------------------------

(g)        For purposes of this Agreement, a Change of Control shall mean the
occurrence of any of the following events: (i) a change in the composition of
the Board over a period of thirty-six consecutive months or less such that a
majority of the members of the Board ceases to be comprised of individuals who
are Continuing Members; for such purpose, a “Continuing Member” shall mean an
individual who is a member of the Board on the date of this Agreement and any
successor of a Continuing Member who is elected to the Board or nominated for
election by action of a majority of Continuing Members then serving on the
Board; (ii) any merger or consolidation that results in the voting securities of
the Company outstanding immediately prior thereto representing (either by
remaining outstanding or by being converted into voting securities of the
surviving or acquiring entity) less than 60% of the combined voting power of the
voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; (iii) any sale of
all or substantially all of the assets of the Company; (iv) the complete
liquidation or dissolution of the Company; or (v) the acquisition of “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act) of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities (other than through a merger or
consolidation or an acquisition of securities directly from the Company) by any
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock of the Company; provided however that,
where applied to compensation subject to Section 409A of the Internal Revenue
Code and the guidance issued thereunder (“Section 409A”), any acceleration of or
change in payment shall only apply (if required by Section 409A) if the Change
of Control is also a change in control event described in Treasury Regulation
1.409A-3(i)(5).

(h)        For purposes of this Agreement, Good Reason shall mean any action on
the part of the Company not consented to by you in writing having the following
effect or effects: (i) a material reduction in your base salary; (ii) a material
diminution in your duties, responsibilities or authority as set forth in
Section 1 of this Agreement or (iii) the Company’s requiring you to perform your
ongoing and regular services at a location more than 50 miles from the location
you are then performing your ongoing and regular services. You must (A) give
notice to the Company of your intention to resign for Good Reason within 90 days
after the occurrence of the event (or series of events) that you assert entitle
you to resign for Good Reason, (B) state in that notice the condition that you
consider to provide you with Good Reason to resign, (C) provide the Company with
at least 30 days after you deliver your notice to cure the condition and (D) if
the condition is not cured, resign for Good Reason on or prior to the 60th day
after you deliver your notice.

 

- 4 -



--------------------------------------------------------------------------------

7. Invention, Non-Disclosure and Non-Competition Agreement. You have previously
executed an Invention, Non-Disclosure and Non-Competition Agreement with the
Company and hereby ratify and confirm your ongoing obligations under such
agreement.

 

8. Company Policies and Procedures. As an employee of the Company, you will be
required to comply with all Company policies and procedures. Violations of the
Company’s policies may lead to immediate termination of your employment.
Further, the Company’s premises, including all workspaces, furniture, documents
and other tangible materials, and all information technology resources of the
Company (including computers, data and other electronic files, and all internet
and e-mail) are subject to oversight and inspection by the Company at any time.
Company employees should have no expectation of privacy with regard to any
Company premises, materials, resources or information.

 

9. Other Agreements and Governing Law. You represent that you are not bound by
any employment contract, restrictive covenant or other restriction preventing
you from continuing in employment with or carrying out your responsibilities for
the Company, or which is in any way inconsistent with the terms of this
Agreement. Please note that this Agreement supersedes any and all prior or
contemporaneous agreements, discussions and/or understandings, whether written
or oral, relating to the subject matter of this Agreement or your employment
with the Company, including without limitation the Prior Agreement which shall
terminate as of the Effective Date. The resolution of any disputes under this
Agreement will be governed by Massachusetts law.

 

10. Compliance with Section 409A. Subject to the provisions in this Section 10,
any severance payments or benefits under this Agreement (including under
Section 6 hereof) shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of your employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to you under
this Agreement:

(a)        It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor you shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A.

(b)        If, as of the date of your “separation from service” from the
Company, you are not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(c)        If, as of the date of your “separation from service” from the
Company, you are a “specified employee” (within the meaning of Section 409A),
then:

(i) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the fifteenth day of the third month following the end of
your tax year in which the separation from service occurs and the fifteenth day
of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

(ii) Each installment of the severance payments and benefits due under this
Agreement that is not described in Section 10(c)(i) above and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following your taxable year in which the separation from
service occurs.

(d)        The determination of whether and when your separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Section 10(d), “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.

(e)        All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the

 

- 6 -



--------------------------------------------------------------------------------

expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.

(f)        Notwithstanding anything herein to the contrary, the Company shall
have no liability to you or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that your
obligations to the Company are personal and shall not be assigned by you.

 

12. Acknowledgment. You state and represent that you have had an opportunity to
fully discuss and review the terms of this Agreement with an attorney. You
further state and represent that you have carefully read this Agreement,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

 

13. Coordination With Certain Tax Rules.

(a)        In the event that the Company undergoes a Change in Ownership or
Control (as defined below), the Company shall not be obligated to provide to the
Participant a portion of any Contingent Compensation Payments (as defined below)
that the Participant would otherwise be entitled to receive to the extent
necessary to eliminate any Excess Parachute Payments (as defined below) for the
Participant. For purposes of this Section 1.03, the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-30 or any successor provision) of the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Amount.” Notwithstanding any other provision of this Plan, if the Eliminated
Amount for the Participant equals or exceeds the sum of (i) the Income Tax
Payable on the Eliminated Amount (as defined below), plus (ii)the Excise Tax
Payable on Excess Parachute Payments (as defined below), no portion of any
Contingent Compensation Payments shall be eliminated for the Participant.

(b)        For purposes of this Section 13, the following terms shall have the
following respective meanings:

(i)        “Change in Ownership or Control” shall mean a change in the ownership
or effective control of the Company or in the ownership of a substantial portion
of the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

- 7 -



--------------------------------------------------------------------------------

(ii)        “Contingent Compensation Payments” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Plan or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G (b) (2) (A) (i) of the Code) on a Change in Ownership or Control of
the Company.

(iii)        “Excess Parachute Payments” shall mean “excess parachute payments”
as defined in Section 280G(b)(1) of the Code before taking into account the
Eliminated Amount, if otherwise applicable.

(iv)        “Income Tax Payable on the Eliminated Amount” shall mean the
Eliminated Amount (determined without regard to whether any Contingent
Compensation Payments are actually eliminated) multiplied by the highest
combined marginal federal, state and local income tax rate in effect for the
taxable year, taking into account the phase-out of itemized deductions and the
federal Medicare tax.

(v)        “Excise Tax Payable on Excess Parachute Payments” shall mean the tax
imposed by Section 4999(a) of the Code on Excess Parachute Payments.

(c)        Within 45 days after each date on which the Participant first becomes
entitled to receive (whether or not then due) payments or benefits relating to a
Change in Ownership or Control, the Company, at its expense, shall engage a
nationally recognized law firm or a nationally recognized accounting firm, which
may be the regular law firm or accounting firm of the Company (the “280G Firm”),
to determine (i) which of such payments and benefits constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) the Eliminated
Payments. To identify the Eliminated Payments, the 280G Firm shall determine the
“Contingent Compensation Payment Ratio” (as defined below) for each Contingent
Compensation Payment and then reduce the Contingent Compensation Payments in
order beginning with the Contingent Compensation Payments with the highest
Contingent Compensation Payment Ratio. For Contingent Compensation Payments with
the same Contingent Compensation Payment Ratio, such Contingent Compensation
Payments shall be reduced based on the time of payment of such Contingent
Compensation Payments, with amounts having later payment dates being reduced
first. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payments with a lower Contingent
Compensation Payment Ratio. The term “Contingent Compensation Payment Ratio”
shall mean a fraction, the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account at the change in

 

- 8 -



--------------------------------------------------------------------------------

control date for purposes of Section 280G of the Code, and the denominator of
which is the present value at the change in control date of the actual amount to
be received in respect of the applicable payment (e.g., in the case of equity
grants, the denominator shall be determined by reference to the fair market
value of the equity at the relevant dates and not in accordance with the
methodology for accelerated payments set forth in Treasury Regulation
Section 1.280G-1Q/A 24(b) or (c)).

(d)        Within 30 days after each date on which the Participant first becomes
entitled to receive (whether or not then due) payments or benefits relating to
such Change in Ownership or Control, the Company shall provide notice to the
Participant with reasonable detail of (i) which payments and benefits
constitute Contingent Compensation Payments, (ii) the Eliminated Amount and
(iii) the Eliminated Payments.

(e)        In the event of any underpayment or overpayment hereunder, as
determined by the 280G Firm, the amount of such underpayment or overpayment
shall within 30 days of such determination be paid to the Participant or
refunded to the Company, as the case may be, with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

 

14. Miscellaneous.

(a)        No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

(b)        The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(c)        In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

- 9 -



--------------------------------------------------------------------------------

If you are in agreement with, and agree to, the terms under which you will
continue to be employed by the Company, please sign the enclosed duplicate of
this Agreement in the space provided below and return it to me.

 

Very truly yours, By:  

/s/ Sudhir Agrawal

Name:   Sudhir Agrawal Title:   Chief Executive Officer

The foregoing correctly sets forth the terms of my employment with Idera
Pharmaceuticals, Inc. I am not relying on any representations other than as set
forth above.

 

Louis J. Arcudi

        Date: 12-2-11                         Louis J. Arcudi          

 

- 10 -